Citation Nr: 0826532	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  05-07 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES


1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

REPRESENTATION


Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1948 to 
November 1949.  He had additional service in the Marine Corps 
Reserve, and the Mississippi National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for bilateral hearing loss and 
tinnitus.

In August 2008, the Board granted the veteran's motion to 
have his case advanced on the Board's docket


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is related to in-
service acoustic trauma.

2.  The veteran's tinnitus is related to in-service acoustic 
trauma.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by 
the veteran's service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2007).

2.  Tinnitus was incurred in or aggravated by the veteran's 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service 
connection for certain chronic diseases, including 
sensorineural hearing loss and tinnitus, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

Active military, naval, or air service includes any period of 
active duty training during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled 
or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. 
§ 3.6(a), (d) (2007).  Active duty training is, inter alia, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c)(1) (2007).  It follows 
from this that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing active duty training, or from 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  
The Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No 106-419 amended 38 U.S.C.A. § 101(24) to 
additionally include within the definition of active duty any 
periods of inactive duty for training during which an 
individual becomes disabled or dies from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
that occurred during such training.  38 C.F.R. § 3.6.  
However, presumptive periods do not apply to active duty 
training or inactive duty training.  Biggins v. Derwinski, 1 
Vet. App. 474 (1991).

In this case, the veteran served on active duty from November 
1948 to November 1949.  He had additional service in the 
Marine Corps Reserve from March 1948 to November 1948, and 
from June 1950 to March 1952, followed by service in the 
Mississippi National Guard.  His service in the Marine Corps 
Reserve and the National Guard consisted of both active duty 
training and inactive duty training.

The veteran contends that his current bilateral hearing loss 
and tinnitus are the result of acoustic trauma in service.  
Specifically, he maintains that his hearing loss and tinnitus 
are the result of Reserve duties which regularly exposed to 
him to the firing of Howitzer canons and to artillery fire 
and duties in the Air Force, where he played the baritone in 
the military band.  He denies a post-service history of 
significant noise exposure; while he is now retired, he 
worked in a quiet environment as a civil engineer for his 
entire career, and has not engaged in any recreational 
activities associated with significant noise exposure, aside 
from playing an instrument.

The service records do not demonstrate that the veteran 
either complained of or was diagnosed with hearing loss or 
tinnitus.  On the occasions on which his hearing was tested, 
it was recorded as normal, by whisper voice testing.  Thus, 
while the veteran contends that he first noted a decreased 
ability to hear during service, there is no contemporary 
clinical evidence available to corroborate this contention.

The veteran's official active service records list his 
military occupational specialty as Baritone bandsman.  His 
Reserve and National Guard records show occupational 
specialties of clerk typist and armored crewman.  As the 
occupational specialties of bandsman and armored crewman are 
consistent with exposure to acoustic trauma, the Board finds 
that the veteran's contentions of noise exposure in service 
are consistent with his circumstances of service. 

Having determined that the veteran was as likely as not 
exposed to acoustic trauma in service, the remaining 
questions before the Board are whether the veteran has a 
current diagnosis of hearing loss for which service 
connection may be granted and whether there is nexus between 
such hearing loss and his service.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
when the thresholds for at least three of these frequencies 
are 26 decibels; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2007).

While the veteran asserts that his bilateral hearing loss 
first manifested during service, the first post-service 
clinical evidence of record showing a diagnosis of hearing 
loss is dated in May 2004, when the veteran underwent VA 
audiological examination.  Audiological examination at that 
time revealed tinnitus and bilateral sensorineural hearing 
loss that meets VA standards for consideration as a 
disability.  Thus, bilateral hearing loss that comported with 
VA standards for consideration as a disability may be found 
to have existed since at least May 2004.  In addressing 
whether the veteran's bilateral hearing loss and tinnitus 
were related to his service, the examiner stated that he was 
unable to relate the veteran's bilateral hearing loss and 
tinnitus to his service, because although the veteran's 
current hearing loss was consistent with his reported noise 
exposure in service, it was also consistent with a post-
service history of recreational noise exposure, and also 
consistent with old age.  There was, therefore, insufficient 
information to render an opinion.

The veteran in this case has provided credible testimony 
regarding exposure to acoustic trauma in service.  He has 
additionally provided competent testimony with respect to 
having first noticed diminished hearing ability in service.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) 
(holding that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition, or reporting a 
contemporaneous medical diagnosis, or the lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional).  Although the May 2004 audiologist 
found that there was insufficient information to relate the 
veteran's current bilateral hearing loss to his period of 
service, the Board finds that the lack of post-service noise 
exposure and the in-service evidence demonstrating that the 
veteran had duties as an armored crewman and as a bandsman to 
be persuasive corroboration of the veteran's contentions.  
Additionally, the Board finds persuasive the fact there is no 
evidence that suggests that the hearing loss is not the 
result, at least in part, of noise exposure during the 
veteran's service.  

Resolving all reasonable doubt in favor of the veteran, as is 
required by law, the Board concludes that the veteran 
incurred bilateral hearing loss and tinnitus as a result of 
his active duty.  See Ashley v. Brown, 6 Vet. App. 52, 59 
(1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the veteran.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


